DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 11/16/2021. The amendments filed on 11/16/2021 are entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 13, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (WO2014185521A1) hereinafter Takahashi (see attached English translation of the office action of 8/18/2021 for citations), in view of Ichihashi et al. (JP-2002191600-A) hereinafter Ichihashi (see attached English translation of the office action of 8/18/2021 for citations), in further view of Tanaka et al. (U.S. Pub. No. 20160361040) hereinafter Tanaka. 
Regarding claim 1, primary reference Takahashi teaches:

a vector acquisition unit (page 2, lines 63-75, blood flow vector imaging; page 8, lines 322-326; page 8, line 327 through page 13, line 530 further describe relevant vector acquisition functionality in further detail) that acquires, from three-dimensional volume data obtained by capturing an image of an object including an anatomical structure in which a fluid flows, information of a three-dimensional flow velocity vector indicating a flow velocity of the fluid in the anatomical structure for each voxel (page 8, lines 322-326; page 8, line 327 through page 13, line 530. This section teaches to the acquisition of electrocardiographic synchronized cine blood flow vector images (page 10, lines 392-393) which is considered to be volume data (see page 11, lines 416-420) with the use of voxel data of the vector parameter images. Blood flow vectors provide an indication of the blood flow velocities within anatomical structures such as blood vessels and cardiac tissues (see page 9, lines 352-358). See further page 12, lines 464-482 for further description of the acquisition of blood flow vector image data with information on the velocity and direction of blood flow), 
a display unit that displays the flow velocity vector projected to the projection plane (page 8, line 327 through page 13, line 530, this section describes the flow velocity image being displayed on the display device 173, with specifically page 10, lines 392-402 and figure 7 describing the flow velocity vector image on a projection plane displayed as a cine blood flow vector image).
	Primary reference Takahashi fails to teach:
and acquires, from a plurality of two-dimensional flow velocity vectors obtained by projecting three-dimensional flow velocity vectors of a plurality of voxels overlapping 
However, the analogous art of Ichihashi of a blood flow velocity imaging and vector processing system ([0007]; [0008]) teaches:
and acquires, from a plurality of two-dimensional flow velocity vectors obtained by projecting three-dimensional flow velocity vectors of a plurality of voxels overlapping in a projection direction of a projection plane to the projection plane a representative two-dimensional flow velocity vector representing the plurality of two-dimensional flow velocity vectors ([0038]-[0051], describe the three-dimensional vector processing function that teaches to the voxel based vector analysis of primary reference Takahashi. This calculation utilizes a thinning out of every 10 voxels to calculate the normal vector of the boundary of the blood flow region (see [0043]) and the blood flow vector p is projected on the plane of imaging (see [0046]); [0052], the blood vessel traveling direction estimation of blood flow direction regardless of the three-dimensional blood flow image observation direction is considered to be a projection direction of a projection plane which represents a two-dimensional analysis of the flow velocity vector from the three-dimensional velocity vectors; [0053], the two vectors 41a and 41b are interpolated and a representative blood flow vector is formed from the determined vectors from the three-dimensional data which is shown in figure 6 as the centerline vector between the 41a and 41b vectors; [0054]-[0055]; [0056], the maximum value projection method (MIP) is considered to be processing method for generating a representative vector from a plurality of measurements in a region based on the highest 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood flow velocity vector imaging system of Takahashi to incorporate the determination of a representative two-dimensional flow velocity vector from projected three-dimensional flow velocity vectors as taught by Ichihashi because the observer can determine the blood flow direction with respect to the blood vessel traveling direction regardless of the observation direction of the three-dimensional blood flow image. This can shorten the diagnosis time and improve imaging efficiency ([0060]). 
Primary reference Takahashi further fails to teach:
obtained by projecting the three-dimensional flow velocity vectors that overlap each other in the projection direction respectively;
However, the analogous art of Tanaka of an ultrasound imaging apparatus that is capable of estimating a three-dimensional effect of a blood flow (abstract) teaches:
obtained by projecting the three-dimensional flow velocity vectors that overlap each other in the projection direction respectively ([0059]-[0064], figure 6 shows a collection of three-dimensional effect vectors represented by item “603” in which the vectors are overlapping in the projection direction as a plurality of vectors. These vectors may represent blood flow velocity. In paragraph [0067] further describes the distribution model with respect to the vectors; [0076], describes blood flow velocity calculated for the three-dimensional effect; [0112] and figure 10 shows blood-flow velocity vectors 510 which form vectors in the image plane with the three-dimensional 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood flow velocity vector imaging system of Takahashi and Ichihashi to incorporate the projection of three-dimensional flow velocity vectors that overlap each other in the projection direction as taught by Tanaka because it enables the determination of two-dimensional flow measurements while providing the user with a quantitative reference of the three-dimensional component orthogonal to the image direction ([0007]). While blood flow across a tissue boundary surface in a relatively two dimensional direction, the extraction of the three-dimensional component may provide for better positioning of the ultrasound scanner in the precise orientation relative to the region of interest. 
Regarding claim 7, the combined references of Takahashi, Ichihashi, and Tanaka teach all of the limitations of claim 1. Primary reference Takahashi further teaches:
wherein the three-dimensional flow velocity vector is acquired from three-dimensional volume data captured by a three-dimensional cine phase contrast magnetic resonance method (page 3, lines 115 through page 4 line 163; page 8, lines 322-326, “The PC method includes two-dimensional (2D) and three-dimensional (3D) imaging, and a cine PC image can be obtained by imaging in a plurality of cardiac time phases under an electrocardiographic gate or a pulse wave gate.” Wherein PC refers to a phase contrast method sequence of magnetic resonance imaging (see page 8, lines 290-294); page 9, lines 363-371; page 10, lines 383-402; page 13, lines 520-527).

wherein the display unit displays the representative two-dimensional flow velocity vector so as to be superimposed on a morphological image of the anatomical structure (page 2, lines 67-75; page 3, lines 100-110; page 7, lines 251-254; page 9, line 359 through page 13 line 527 describe the vector processing including the blood flow parameter image via superimposition with the morphological image and the blood flow vector image 401).
Regarding claim 15, the combined references of Takahashi, Ichihashi, and Tanaka teach all of the limitations of claim 1. Primary reference Takahashi further teaches:
wherein the anatomical structure is a blood vessel, the fluid is blood, and the three-dimensional flow velocity vector is a flow velocity vector of the blood (page 8, lines 322-326; page 8, line 327 through page 13, line 530. This section teaches to the acquisition of electrocardiographic synchronized cine blood flow vector images which includes blood vessels, blood as a fluid, and flow velocity vectors).
Regarding claim 18, the combined references of Takahashi, Ichihashi, and Tanaka teach all of the limitations of claim 1. Primary reference Takahashi further teaches:
comprising the vector acquisition unit (page 2, lines 63-75, blood flow vector imaging; page 8, lines 322-326; page 8, line 327 through page 13, line 530 further describe relevant vector acquisition functionality in further detail) and the display unit 
allowing the vector acquisition unit (page 2, lines 63-75, blood flow vector imaging; page 8, lines 322-326; page 8, line 327 through page 13, line 530 further describe relevant vector acquisition functionality in further detail) to acquire, from the three-dimensional volume data obtained by capturing the image of the object including the anatomical structure in which the fluid flows, the information of the three-dimensional flow velocity vector indicating the flow velocity of the fluid in the anatomical structure for each voxel (page 8, lines 322-326; page 8, line 327 through page 13, line 530. This section teaches to the acquisition of electrocardiographic synchronized cine blood flow vector images (page 10, lines 392-393) which is considered to be volume data (see page 11, lines 416-420) with the use of voxel data of the vector parameter images. Blood flow vectors provide an indication of the blood flow velocities within anatomical structures such as blood vessels and cardiac tissues (see page 9, lines 352-358). See further page 12, lines 464-482 for further description of the acquisition of blood flow vector image data with information on the velocity and direction of blood flow), and 
allowing the display unit to display the flow velocity vector projected to the projection plane (page 8, line 327 through page 13, line 530, this section describes the flow velocity image being displayed on the display device 173, with specifically page 10, 
Primary reference Takahashi fails to teach:
to acquire, from the plurality of two-dimensional flow velocity vectors obtained by projecting the three-dimensional flow velocity vectors of the plurality of voxels overlapping in the projection direction of the projection plane to the projection plane, the representative two-dimensional flow velocity vector representing the plurality of two-dimensional flow velocity vectors
However, the analogous art of Ichihashi of a blood flow velocity imaging and vector processing system ([0007]; [0008]) teaches:
to acquire, from the plurality of two-dimensional flow velocity vectors obtained by projecting the three-dimensional flow velocity vectors of the plurality of voxels overlapping in the projection direction of the projection plane to the projection plane, the representative two-dimensional flow velocity vector representing the plurality of two-dimensional flow velocity vectors ([0038]-[0051], describe the three-dimensional vector processing function that teaches to the voxel based vector analysis of primary reference Takahashi. This calculation utilizes a thinning out of every 10 voxels to calculate the normal vector of the boundary of the blood flow region (see [0043]) and the blood flow vector p is projected on the plane of imaging (see [0046]); [0052], the blood vessel traveling direction estimation of blood flow direction regardless of the three-dimensional blood flow image observation direction is considered to be a projection direction of a projection plane which represents a two-dimensional analysis of the flow velocity vector from the three-dimensional velocity vectors; [0053], the two vectors 41a and 41b are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood flow velocity vector imaging system of Takahashi, Ichihashi, and Tanaka to incorporate the determination of a representative two-dimensional flow velocity vector from projected three-dimensional flow velocity vectors as taught by Ichihashi because the observer can determine the blood flow direction with respect to the blood vessel traveling direction regardless of the observation direction of the three-dimensional blood flow image. This can shorten the diagnosis time and improve imaging efficiency ([0060]). 
Primary reference Takahashi further fails to teach:
obtained by projecting the three-dimensional flow velocity vectors that overlap each other in the projection direction respectively;
However, the analogous art of Tanaka of an ultrasound imaging apparatus that is capable of estimating a three-dimensional effect of a blood flow (abstract) teaches:
obtained by projecting the three-dimensional flow velocity vectors that overlap each other in the projection direction respectively [0059]-[0064], figure 6 shows a collection of three-dimensional effect vectors represented by item “603” in which the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood flow velocity vector imaging system of Takahashi, Ichihashi, and Tanaka to incorporate the projection of three-dimensional flow velocity vectors that overlap each other in the projection direction as taught by Tanaka because it enables the determination of two-dimensional flow measurements while providing the user with a quantitative reference of the three-dimensional component orthogonal to the image direction ([0007]). While blood flow across a tissue boundary surface in a relatively two dimensional direction, the extraction of the three-dimensional component may provide for better positioning of the ultrasound scanner in the precise orientation relative to the region of interest. 
Regarding claim 19, the combined references of Takahashi, Ichihashi, and Tanaka teach all of the limitations of claim 1. Primary reference Takahashi further teaches:

causing the vector acquisition unit (page 2, lines 63-75, blood flow vector imaging; page 8, lines 322-326; page 8, line 327 through page 13, line 530 further describe relevant vector acquisition functionality in further detail) to acquire, from the three-dimensional volume data obtained by capturing the image of the object including the anatomical structure in which the fluid flows, the information of the three-dimensional flow velocity vector indicating the flow velocity of the fluid in the anatomical structure for each voxel (page 8, lines 322-326; page 8, line 327 through page 13, line 530. This section teaches to the acquisition of electrocardiographic synchronized cine blood flow vector images (page 10, lines 392-393) which is considered to be volume data (see page 11, lines 416-420) with the use of voxel data of the vector parameter images. Blood flow vectors provide an indication of the blood flow velocities within anatomical structures such as blood vessels and cardiac tissues (see page 9, lines 352-358). See further page 12, lines 464-482 for further description of the acquisition of blood flow vector image data with information on the velocity and direction of blood flow), and 
causing the display unit to display the flow velocity vector projected to the projection plane (page 8, line 327 through page 13, line 530, this section describes the flow velocity image being displayed on the display device 173, with specifically page 10, lines 392-402 and figure 7 describing the flow velocity vector image on a projection plane displayed as a cine blood flow vector image).

to acquire, from the plurality of two-dimensional flow velocity vectors obtained by projecting the three-dimensional flow velocity vectors of the plurality of voxels overlapping in the projection direction of the projection plane to the projection plane, the representative two-dimensional flow velocity vector representing the plurality of two-dimensional flow velocity vectors
However, the analogous art of Ichihashi of a blood flow velocity imaging and vector processing system ([0007]; [0008]) teaches:
to acquire, from the plurality of two-dimensional flow velocity vectors obtained by projecting the three-dimensional flow velocity vectors of the plurality of voxels overlapping in the projection direction of the projection plane to the projection plane, the representative two-dimensional flow velocity vector representing the plurality of two-dimensional flow velocity vectors ([0038]-[0051], describe the three-dimensional vector processing function that teaches to the voxel based vector analysis of primary reference Takahashi. This calculation utilizes a thinning out of every 10 voxels to calculate the normal vector of the boundary of the blood flow region (see [0043]) and the blood flow vector p is projected on the plane of imaging (see [0046]); [0052], the blood vessel traveling direction estimation of blood flow direction regardless of the three-dimensional blood flow image observation direction is considered to be a projection direction of a projection plane which represents a two-dimensional analysis of the flow velocity vector from the three-dimensional velocity vectors; [0053], the two vectors 41a and 41b are interpolated and a representative blood flow vector is formed from the determined vectors from the three-dimensional data which is shown in figure 6 as the centerline 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood flow velocity vector imaging system of Takahashi, Ichihashi, and Tanaka to incorporate the determination of a representative two-dimensional flow velocity vector from projected three-dimensional flow velocity vectors as taught by Ichihashi because the observer can determine the blood flow direction with respect to the blood vessel traveling direction regardless of the observation direction of the three-dimensional blood flow image. This can shorten the diagnosis time and improve imaging efficiency ([0060]). 
Primary reference Takahashi further fails to teach:
obtained by projecting the three-dimensional flow velocity vectors that overlap each other in the projection direction respectively;
However, the analogous art of Tanaka of an ultrasound imaging apparatus that is capable of estimating a three-dimensional effect of a blood flow (abstract) teaches:
obtained by projecting the three-dimensional flow velocity vectors that overlap each other in the projection direction respectively [0059]-[0064], figure 6 shows a collection of three-dimensional effect vectors represented by item “603” in which the vectors are overlapping in the projection direction as a plurality of vectors. These vectors may represent blood flow velocity. In paragraph [0067] further describes the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood flow velocity vector imaging system of Takahashi, Ichihashi, and Tanaka to incorporate the projection of three-dimensional flow velocity vectors that overlap each other in the projection direction as taught by Tanaka because it enables the determination of two-dimensional flow measurements while providing the user with a quantitative reference of the three-dimensional component orthogonal to the image direction ([0007]). While blood flow across a tissue boundary surface in a relatively two dimensional direction, the extraction of the three-dimensional component may provide for better positioning of the ultrasound scanner in the precise orientation relative to the region of interest. 
Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, in view of Ichihashi, in further view of Tanaka as applied to claim 1 above, and further in view of Yagi et al. (U.S. Pub. No. 20150032435) hereinafter Yagi. 
Regarding claim 2, the combined references of Takahashi, Ichihashi, and Tanaka teach all of the limitations of claim 1. Primary reference Takahashi further fails to teach:

However, the analogous art of Yagi of a system for analyzing blood flow of a target vascular site (abstract) teaches:
wherein the object includes a plurality of anatomical structures, and wherein, in a case in which the anatomical structures at least partially overlap each other in the projection direction, the representative two-dimensional flow velocity vector is a two-dimensional flow velocity vector representing two-dimensional flow velocity vectors obtained by respectively projecting three-dimensional flow velocity vectors in an anatomical structure close to the projection plane among the anatomical structures having the overlapped portion ([0094]-[0098] and figures 7-8 show overlapping blood vessel structures and the use of the system to delineate types of vessels that may overlap within the projection direction of an image; [0118]-[0138], the ophthalmic artery of diameter 1mm and the artery as shown in figures 17 and figures 18A and 18B show different types of vessel structures analyzed using the processing steps; [0139]-[0155], show how flow velocity vectors as depicted in figures 19 and 20 are projected from the anatomical structure of the vessel wall and are calculated by the effects of the vascular surface forces on the moving blood through the vessel. These forces may overlap as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood flow velocity vector imaging system of Takahashi, Ichihashi, and Tanaka to incorporate the anatomical structures and overlapping vessel structures as taught by Yagi because blood vessel analysis for diseases such as cerebral aneurysms must be accurately imaged based on size and shape of the target site. Selecting the precise vessel amongst a network of overlapping structures enables more efficient analysis of diseased regions without studying vessels with low probabilities of rupture ([0003]; [0004]). 
Regarding claim 8, the combined references of Takahashi, Ichihashi, Tanaka and Yagi teach all of the limitations of claim 2. Primary reference Takahashi further teaches:
wherein the three-dimensional flow velocity vector is acquired from three-dimensional volume data captured by a three-dimensional cine phase contrast magnetic resonance method (page 3, lines 115 through page 4 line 163; page 8, lines 322-326, “The PC method includes two-dimensional (2D) and three-dimensional (3D) imaging, and a cine PC image can be obtained by imaging in a plurality of cardiac time phases under an electrocardiographic gate or a pulse wave gate.” Wherein PC refers to a phase contrast method sequence of magnetic resonance imaging (see page 8, lines 290-294); page 9, lines 363-371; page 10, lines 383-402; page 13, lines 520-527).

wherein the display unit displays the representative two-dimensional flow velocity vector so as to be superimposed on a morphological image of the anatomical structure (page 2, lines 67-75; page 3, lines 100-110; page 7, lines 251-254; page 9, line 359 through page 13 line 527 describe the vector processing including the blood flow parameter image via superimposition with the morphological image and the blood flow vector image 401).
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, in view of Ichihashi, in further view of McNeal et al. (U.S. Pub. No. 20110175608) hereinafter McNeal.  
Regarding claim 3, primary reference Takahashi teaches:
A fluid analysis apparatus (abstract) comprising: 
a vector acquisition unit (page 2, lines 63-75, blood flow vector imaging; page 8, lines 322-326; page 8, line 327 through page 13, line 530 further describe relevant vector acquisition functionality in further detail) that acquires, from three-dimensional volume data obtained by capturing an image of an object including an anatomical structure in which a fluid flows, information of a three-dimensional flow velocity vector indicating a flow velocity of the fluid in the anatomical structure for each voxel (page 8, lines 322-326; page 8, line 327 through page 13, line 530. This section teaches to the acquisition of electrocardiographic synchronized cine blood flow vector images (page 10, lines 392-393) which is considered to be volume data (see page 11, lines 416-420) 
a display unit that displays the flow velocity vector projected to the projection plane (page 8, line 327 through page 13, line 530, this section describes the flow velocity image being displayed on the display device 173, with specifically page 10, lines 392-402 and figure 7 describing the flow velocity vector image on a projection plane displayed as a cine blood flow vector image).
	Primary reference Takahashi fails to teach:
and acquires, from a plurality of two-dimensional flow velocity vectors obtained by projecting three-dimensional flow velocity vectors of a plurality of voxels overlapping in a projection direction of a projection plane to the projection plane, a representative two-dimensional flow velocity vector is representing the plurality of two-dimensional flow velocity vectors; and
wherein the representative two-dimensional flow velocity vector is a two-dimensional flow velocity vector obtained by projecting a three-dimensional flow velocity vector
However, the analogous art of Ichihashi of a blood flow velocity imaging and vector processing system ([0007]; [0008]) teaches:
and acquires, from a plurality of two-dimensional flow velocity vectors obtained by projecting three-dimensional flow velocity vectors of a plurality of voxels overlapping 
wherein the representative two-dimensional flow velocity vector is a two-dimensional flow velocity vector obtained by projecting a three-dimensional flow velocity vector ([0038]-[0051], describe the three-dimensional vector processing function that teaches to the voxel based vector analysis of primary reference Takahashi. This calculation utilizes a thinning out of every 10 voxels to calculate the normal vector of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood flow velocity vector imaging system of Takahashi to incorporate the determination of a representative two-dimensional flow velocity vector from projected three-dimensional flow velocity vectors as taught by Ichihashi because the observer can determine the blood flow direction with respect to the blood vessel traveling direction regardless of the observation direction of the three-dimensional blood flow image. This can shorten the diagnosis time and improve imaging efficiency ([0060]). 
Primary reference Takahashi further fails to teach:
a three-dimensional flow velocity vector with a maximum size among the three-dimensional flow velocity vectors that overlap each other in the projection direction or an 
However, the analogous art of McNeal of an MR imaging system with a 3D vector velocity magnitude determination system (abstract) teaches:
a three-dimensional flow velocity vector with a maximum size among the three-dimensional flow velocity vectors that overlap each other in the projection direction or an average three-dimensional flow velocity vector obtained by averaging the three-dimensional flow velocity vectors that overlap each other in the projection direction ([0017]; [0018], “In step 206, image data processor 95 applies pixel-wise nearest neighbor smoothing to a calculated velocity magnitude map 229 in calculating a maximum velocity magnitude and its unit vector. Image data processor 95 extracts the location and value of the maximum velocity 231 in the dataset by looping through rows (i), columns (j), slices (k) and cardiac phases (t) of the V.sub.MAG velocity magnitude maps.”; [0019]; see also [0020]-[0023] for further detail of three-dimensional velocity vector calculation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood flow velocity vector imaging system of Takahashi and Ichihashi to incorporate the maximum size determination as taught by McNeal because known systems of visual inspection of velocity magnitude are inaccurate due to operator dependence and providing an automatic and precise alignment improves the accuracy of peak velocity measurements ([0004]-[0005]). 

wherein the three-dimensional flow velocity vector is acquired from three-dimensional volume data captured by a three-dimensional cine phase contrast magnetic resonance method (page 3, lines 115 through page 4 line 163; page 8, lines 322-326, “The PC method includes two-dimensional (2D) and three-dimensional (3D) imaging, and a cine PC image can be obtained by imaging in a plurality of cardiac time phases under an electrocardiographic gate or a pulse wave gate.” Wherein PC refers to a phase contrast method sequence of magnetic resonance imaging (see page 8, lines 290-294); page 9, lines 363-371; page 10, lines 383-402; page 13, lines 520-527).
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, in view of Ichihashi, in further view of Tanaka as applied to claim 1 above, and further in view of Pereira, V.M., et al. (“A DSA-Based Method Using Contrast-Motion Estimation for the Assessment of the Intra-Aneurysmal Flow Changes Induced by Flow-Diverter Stents,” American Journal of Neuroradiology. Vol 34, 2013. p. 808-815.) (attached with the office action of 8/18/2021) hereinafter Pereira. 
Regarding claim 4, the combined references of Takahashi, Ichihashi, and Tanaka teach all of the limitations of claim 1. Primary reference Takahashi further fails to teach:
the two-dimensional flow velocity vectors obtained by projecting the three-dimensional flow velocity vectors that overlap each other in the projection direction
 of a blood flow velocity imaging and vector processing system ([0007]; [0008]) teaches:
the two-dimensional flow velocity vectors obtained by projecting the three-dimensional flow velocity vectors that overlap each other in the projection direction ([0038]-[0051], describe the three-dimensional vector processing function that teaches to the voxel based vector analysis of primary reference Takahashi. This calculation utilizes a thinning out of every 10 voxels to calculate the normal vector of the boundary of the blood flow region (see [0043]) and the blood flow vector p is projected on the plane of imaging (see [0046]); [0052], the blood vessel traveling direction estimation of blood flow direction regardless of the three-dimensional blood flow image observation direction is considered to be a projection direction of a projection plane which represents a two-dimensional analysis of the flow velocity vector from the three-dimensional velocity vectors; [0053], the two vectors 41a and 41b are interpolated and a representative blood flow vector is formed from the determined vectors from the three-dimensional data which is shown in figure 6 as the centerline vector between the 41a and 41b vectors; [0054]-[0055]; [0056], the maximum value projection method (MIP) is considered to be processing method for generating a representative vector from a plurality of measurements in a region based on the highest value of vectors which may be displayed as a color, color density or arrow display; [0057])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood flow velocity vector imaging system of Takahashi, Ichihashi, and Tanaka to incorporate the projection of three-dimensional velocity vectors to form a 2-dimensional vector representation as 
Primary reference Takahashi further fails to teach:
wherein the representative two-dimensional flow velocity vector is a two-dimensional flow velocity vector with a maximum size among two-dimensional flow velocity vectors obtained by projecting the three-dimensional flow velocity vectors that overlap each other in the projection direction or an average two-dimensional flow velocity vector obtained by averaging the two-dimensional flow velocity vectors
However, the analogous art of Pereira of a 3D rotational angiography imaging system with flow quantification (abstract) teaches:
wherein the representative two-dimensional flow velocity vector is a two-dimensional flow velocity vector with a maximum size among two-dimensional flow velocity vectors obtained by projecting the three-dimensional flow velocity vectors that overlap each other in the projection direction or an average two-dimensional flow velocity vector obtained by averaging the two-dimensional flow velocity vectors (page 809, Quantification of Flow: DSA-Based Optical Flow Approach; page 809, MAFA and MAFA Ratio, paragraphs 1-3, “The velocity fields in the aneurysm volume are integrated along the line of sight, and their positive values on the detector plane are averaged over space and time during 1 cardiac cycle. The MAFA, measured in the aneurysm region of interest, is defined in equation 2: where S is the surface of the patent aneurysm region of interest, T is the period of the cardiac cycle measured from the pulsatile component 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood flow velocity vector imaging system of Takahashi, Ichihashi, and Tanaka to incorporate the averaging of two-dimensional flow vectors as taught by Pereira because it enables quantification of flow changes throughout a vector field of flow through a vessel that may have intra-aneurysmal flow change throughout an interventional treatment (page 808, Introduction; page 814, Conclusions). 
Regarding claim 10, the combined references of Takahashi, Ichihashi, Tanaka and Pereira teach all of the limitations of claim 4. Primary reference Takahashi further teaches:
wherein the three-dimensional flow velocity vector is acquired from three-dimensional volume data captured by a three-dimensional cine phase contrast magnetic resonance method (page 3, lines 115 through page 4 line 163; page 8, lines 322-326, “The PC method includes two-dimensional (2D) and three-dimensional (3D) imaging, and a cine PC image can be obtained by imaging in a plurality of cardiac time phases under an electrocardiographic gate or a pulse wave gate.” Wherein PC refers to a phase contrast method sequence of magnetic resonance imaging (see page 8, lines 290-294); page 9, lines 363-371; page 10, lines 383-402; page 13, lines 520-527).
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, in view of Ichihashi, in view of Tanaka, in further view of Yagi as applied to claim 2 above, and further in view of Pereira. 

two-dimensional flow velocity vectors obtained by projecting the three-dimensional flow velocity vectors that overlap each other in the projection direction in the anatomical structure close to the projection plane among the overlapped anatomical structures
However, the analogous art of Ichihashi of a blood flow velocity imaging and vector processing system ([0007]; [0008]) teaches:
two-dimensional flow velocity vectors obtained by projecting the three-dimensional flow velocity vectors that overlap each other in the projection direction in the anatomical structure close to the projection plane among the overlapped anatomical structures ([0038]-[0051], describe the three-dimensional vector processing function that teaches to the voxel based vector analysis of primary reference Takahashi. This calculation utilizes a thinning out of every 10 voxels to calculate the normal vector of the boundary of the blood flow region (see [0043]) and the blood flow vector p is projected on the plane of imaging (see [0046]); [0052], the blood vessel traveling direction estimation of blood flow direction regardless of the three-dimensional blood flow image observation direction is considered to be a projection direction of a projection plane which represents a two-dimensional analysis of the flow velocity vector from the three-dimensional velocity vectors; [0053], the two vectors 41a and 41b are interpolated and a representative blood flow vector is formed from the determined vectors from the three-dimensional data which is shown in figure 6 as the centerline vector between the 41a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood flow velocity vector imaging system of Takahashi, Ichihashi, Tanaka and Yagi to incorporate the projection of three-dimensional velocity vectors to form a 2-dimensional vector representation as taught by Ichihashi because the observer can determine the blood flow direction with respect to the blood vessel traveling direction regardless of the observation direction of the three-dimensional blood flow image. This can shorten the diagnosis time and improve imaging efficiency ([0060]).
Primary reference Takahashi further fails to teach:
wherein the representative two-dimensional flow velocity vector is a two-dimensional flow velocity vector with a maximum size among two-dimensional flow velocity vectors obtained by projecting the three-dimensional flow velocity vectors that overlap each other in the projection direction or an average two-dimensional flow velocity vector obtained by averaging the two-dimensional flow velocity vectors obtained
However, the analogous art of Pereira of a 3D rotational angiography imaging system with flow quantification (abstract) teaches:
wherein the representative two-dimensional flow velocity vector is a two-dimensional flow velocity vector with a maximum size among two-dimensional flow velocity vectors obtained by projecting the three-dimensional flow velocity vectors that Quantification of Flow: DSA-Based Optical Flow Approach; page 809, MAFA and MAFA Ratio, paragraphs 1-3, “The velocity fields in the aneurysm volume are integrated along the line of sight, and their positive values on the detector plane are averaged over space and time during 1 cardiac cycle. The MAFA, measured in the aneurysm region of interest, is defined in equation 2: where S is the surface of the patent aneurysm region of interest, T is the period of the cardiac cycle measured from the pulsatile component of CA pattern, and V(t,r) is the absolute value of 2D velocity measured in the aneurysm region of interest by using the OF approach”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood flow velocity vector imaging system of Takahashi, Ichihashi, Tanaka and Yagi to incorporate the averaging of two-dimensional flow vectors as taught by Pereira because it enables quantification of flow changes throughout a vector field of flow through a vessel that may have intra-aneurysmal flow change throughout an interventional treatment (page 808, Introduction; page 814, Conclusions). 
Regarding claim 12, the combined references of Takahashi, Ichihashi, Tanaka Yagi and Pereira teach all of the limitations of claim 6. Primary reference Takahashi further teaches:
wherein the three-dimensional flow velocity vector is acquired from three-dimensional volume data captured by a three-dimensional cine phase contrast magnetic resonance method (page 3, lines 115 through page 4 line 163; page 8, lines 322-326, .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, in view of Ichihashi, in further view of Tanaka as applied to claim 15 above, and further in view of Grady et al. (U.S. Pub. No. 20160220123) hereinafter Grady. 
Regarding claim 16, the combined references of Takahashi, Ichihashi, and Tanaka teach all of the limitations of claim 15. Primary reference Takahashi further fails to teach:
wherein the three-dimensional flow velocity vector is obtained by a result of blood flow analysis using computational fluid dynamics
However, the analogous art of Grady of a system and method for diagnosing and treatment planning for vascular interventions (abstract) teaches:
wherein the three-dimensional flow velocity vector is obtained by a result of blood flow analysis using computational fluid dynamics ([0032], “In one embodiment, the patient-specific anatomic model may have been generated based on patient-specific imaging. Various imaging modalities may provide patient anatomy for the anatomic model e.g., computed tomography (CT) images (or scans), magnetic resonance imaging ( MRI)“; [0040], “Furthermore, the simulation may include a physics-based or reduced-order model for simulating the blood flow (e.g., using computational fluid 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood flow velocity vector imaging system of Takahashi, Ichihashi, and Tanaka to incorporate the use of a computational fluid dynamics model as taught by Grady because it enables the use of modelling principles to determine the difference between patient-specific healthy blood flows and diseased element flows ([0038]-[0040]).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, in view of Ichihashi, in further view of Tanaka as applied to claim 1 above, and further in view of Nakamoto (JP2009279290-A) hereinafter Nakamoto (see attached English translation of the office action of 8/18/2021 for citations). 
Regarding claim 17, the combined references of Takahashi, Ichihashi, and Tanaka teach all of the limitations of claim 1. Primary reference Takahashi further fails to teach:

However, the analogous art of Nakamoto of a magnetic resonance 4D imaging of blood flow image data (abstract) teaches:
wherein the fluid is cerebrospinal fluid and the three-dimensional flow velocity vector is a flow velocity vector of the cerebrospinal fluid ([0060]-[0063], “The above-mentioned example is an example of displaying the blood flow direction of a blood vessel in three dimensions, but since fluid information of the blood vessel or the like can be imaged, not only the blood vessel but also the flow direction of lymph and cerebrospinal fluid can be visualized”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood flow velocity vector imaging system of Takahashi, Ichihashi, and Tanaka to incorporate the cerebrospinal fluid imaging feature as taught by Nakamoto because it enables the amount of surgical information to be increased which improves surgical accuracy for minimally invasive surgical procedures of neurological regions ([0061]-[0062]). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, in view of Ichihashi.
Regarding claim 20, primary reference Takahashi teaches:
A fluid analysis apparatus (abstract) comprising: 
a memory that stores commands to be executed by a computer (page 6, lines 232-237); and 

a process of acquiring, from three-dimensional volume data that is obtained by capturing an image of an object including an anatomical structure in which a fluid flows and has information of a three-dimensional flow velocity vector indicating a flow velocity of the fluid in the anatomical structure for each voxel (page 8, lines 322-326; page 8, line 327 through page 13, line 530. This section teaches to the acquisition of electrocardiographic synchronized cine blood flow vector images (page 10, lines 392-393) which is considered to be volume data (see page 11, lines 416-420) with the use of voxel data of the vector parameter images. Blood flow vectors provide an indication of the blood flow velocities within anatomical structures such as blood vessels and cardiac tissues (see page 9, lines 352-358). See further page 12, lines 464-482 for further description of the acquisition of blood flow vector image data with information on the velocity and direction of blood flow), 
a process of displaying the flow velocity vector projected to the projection plane (page 8, line 327 through page 13, line 530, this section describes the flow velocity image being displayed on the display device 173, with specifically page 10, lines 392-402 and figure 7 describing the flow velocity vector image on a projection plane displayed as a cine blood flow vector image).
	Primary reference Takahashi fails to teach:
a representative two-dimensional flow velocity vector representing a plurality of two-dimensional flow velocity vectors among the plurality of two-dimensional flow velocity vectors obtained by respectively projecting three-dimensional flow velocity 
However, the analogous art of Ichihashi of a blood flow velocity imaging and vector processing system ([0007]; [0008]) teaches:
a representative two-dimensional flow velocity vector representing a plurality of two-dimensional flow velocity vectors among the plurality of two-dimensional flow velocity vectors obtained by respectively projecting three-dimensional flow velocity vectors of a plurality of voxels overlapping in a projection direction of a projection plane to the projection plane ([0038]-[0051], describe the three-dimensional vector processing function that teaches to the voxel based vector analysis of primary reference Takahashi. This calculation utilizes a thinning out of every 10 voxels to calculate the normal vector of the boundary of the blood flow region (see [0043]) and the blood flow vector p is projected on the plane of imaging (see [0046]); [0052], the blood vessel traveling direction estimation of blood flow direction regardless of the three-dimensional blood flow image observation direction is considered to be a projection direction of a projection plane which represents a two-dimensional analysis of the flow velocity vector from the three-dimensional velocity vectors; [0053], the two vectors 41a and 41b are interpolated and a representative blood flow vector is formed from the determined vectors from the three-dimensional data which is shown in figure 6 as the centerline vector between the 41a and 41b vectors; [0054]-[0055]; [0056], the maximum value projection method (MIP) is considered to be processing method for generating a representative vector from a plurality of measurements in a region based on the highest 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood flow velocity vector imaging system of Takahashi to incorporate the determination of a representative two-dimensional flow velocity vector from projected three-dimensional flow velocity vectors as taught by Ichihashi because the observer can determine the blood flow direction with respect to the blood vessel traveling direction regardless of the observation direction of the three-dimensional blood flow image. This can shorten the diagnosis time and improve imaging efficiency ([0060]). 

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-10, and 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Responses to applicant’s arguments relevant to the current rejections are detailed below. 
Regarding the applicant’s arguments on pages 10-12 of the remarks, the applicant argues that the limitations presently claimed are not taught by the prior art references. These limitations include limitations rejected in the office action of 8/18/2021 and in the current rejections by the Ichihashi reference. The applicant argues that the cited portions do not disclose a representative two dimensional flow velocity vector as claimed because the vectors 41a and 41b are located on both sides of the boundary of 
Regarding the applicant’s arguments directed to the McNeal reference and directed to amended independent claim 3, the applicant argues that the McNeal reference fails to teach to the projection of a three-dimensional flow velocity vector with a maximum size among overlapping three-dimensional flow velocity vectors. As detailed in paragraphs [0017]-[0023] of the McNeal reference, which refer to figures 2 and 3, the 3D vector directional information is acquired from a 3D magnetic resonance imaging dataset of a patient anatomical region of interest. The image data includes calculations of velocity magnitude maps for rows, columns, slices, and cardiac phases of the 3D 
For these reasons, the applicant’s arguments directed references relevant to the current rejections are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791